          Case 1:20-mj-08519-UA Document 1 Filed 08/13/20 Page 1 of 5



Approved: ______________________________
          MICHAEL R. HERMAN
          Assistant United States Attorney

Before:      HONORABLE ONA T. WANG
             United States Magistrate Judge
             Southern District of New York

-----------------------------------x
                                   :
UNITED STATES OF AMERICA           :            COMPLAINT
                                   :
          - v. –                   :            Violations of 21 U.S.C.
                                   :            § 841 and 2
JOSHUA GENAO,                      :
                                   :
               Defendant.          :            COUNTY OF OFFENSE:
                                   :            BRONX
-----------------------------------x

SOUTHERN DISTRICT OF NEW YORK, ss:

     ASIM SHEIKH, being duly sworn, deposes and says that he is a
Detective with the New York City Police Department (“NYPD”), and
charges as follows:

                            COUNT ONE
  (Possession with Intent to Distribute a Controlled Substance)

     1.    On or about August 11, 2020, in the Southern District of
New York, JOSHUA GENAO, the defendant, intentionally and knowingly
did distribute and possess with intent to distribute a controlled
substance, in violation of Title 21, United States Code, Section
841(a)(1).

     2.   The controlled substance involved in the offense was 280
grams and more of mixtures and substances containing a detectable
amount of cocaine base, in violation of Title 21, United States
Code, Section 841(b)(1)(A).

      (Title 21, United States Code, Sections 841(a)(1) and
     841(b)(1)(A); Title 18, United States Code, Section 2.)

     The bases for my knowledge of the foregoing charges are, in
part, as follows:
       Case 1:20-mj-08519-UA Document 1 Filed 08/13/20 Page 2 of 5



     3.   I am a Detective with the NYPD. This affidavit is based
upon my personal participation in the investigation, my
examination of reports and records, and my conversations with other
law enforcement agents and other individuals.         Because this
affidavit is being submitted for the limited purpose of
demonstrating probable cause, it does not include all the facts
that I have learned during the course of my investigation. Where
the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

     4.   Based on my participation in this investigation,
including my review of law enforcement reports, photographs,
video, and other documents, and my conversations with other law
enforcement officers, I have learned the following, in substance
and in part:

          a.   On or about the late evening hours of August 11,
2020, a male individual, who identified himself with the last name
“Genao,” and later determined to be JOSHUA GENAO, the defendant,
placed two 911 calls to report a potential burglary in progress at
his home, a particular apartment (the “Apartment”) located on the
fifth floor of a building in the Bronx, New York (the “Building”).

          b.   Responding NYPD patrol officers arrived at the
Building shortly after midnight on or about August 12, 2020. Upon
entering the Building and proceeding to the fifth floor, they
observed that the front door to the Apartment had been broken in
and saw an axe nearby, which appeared to have been used to break
down the door.   Officers did not observe anyone in or near the
Apartment, however.

          c.   Upon conducting a canvas search of the common areas
of the Building, officers located a large safe (the “Safe”) in the
Building’s first floor stairwell, several flights down from the
Apartment on the fifth floor.

          d.   Officers brought the Safe back to an NYPD precinct
and conducted an inventory search with members of the NYPD
emergency service unit (“ESU”) in order to determine the Safe’s
owner.   ESU officers were able to open the Safe and discovered
that it contained, among other things, several large bags of
suspected crack cocaine; approximately $31,000 in United States
currency bundled together in what appeared to be uniform
increments; several pieces of jewelry, including a Rolex watch;
and several forms of identification, including a Florida driver’s
license, birth certificate, and social security card all in the

                                   2
       Case 1:20-mj-08519-UA Document 1 Filed 08/13/20 Page 3 of 5



name of JOSHUA GENAO, the defendant.      A photograph of the contents
of the Safe is shown below:




          e.   Based on the discovery of GENAO’s identification
cards from inside the Safe, officers determined that GENAO might
be the owner of the Safe. Accordingly, officers placed a phone
call to a phone number believed to be used by GENAO, which they
located from law enforcement databases. When GENAO answered the
phone, officers identified themselves, informed GENAO that they
had taken possession of the Safe after responding to an attempted
burglary at the Building, and invited GENAO to come to the precinct
to retrieve the Safe.

          f.   On or about August 12, 2020, in the early afternoon,
GENAO arrived at the precinct with a hand truck large enough to
transport the Safe.



                                   3
       Case 1:20-mj-08519-UA Document 1 Filed 08/13/20 Page 4 of 5



          g.   Other officers and I then spoke to GENAO in the
precinct. GENAO stated, in substance and in part, that the Safe
was his and that he had brought the hand truck with him to retrieve
the Safe.

          h.   Other officers and I then read GENAO his Miranda
rights, which he waived both orally and in writing and agreed to
speak further with officers. GENAO then stated, in substance and
in part, that he lived in the Apartment and that the Safe belonged
to him. GENAO also stated, in substance and in part, that he had
security equipment in the Apartment and that the equipment had
reported an intruder in the Apartment the previous night. When
asked if he could provide law enforcement with the code to open
the Safe, GENAO stated, in substance and in part, that he wished
to open the Safe himself. GENAO was then placed under arrest.

     5.   Based   on   my   training   and   experience   in   the
identification of narcotics, and my review of the photograph of
the contents of the Safe, reproduced above, I believe that the
white rock-like substance recovered from the Safe is cocaine base,
in a form commonly referred to as “crack cocaine,” with an
aggregate weight of approximately one kilogram.

     6.   I have reviewed criminal history records pertaining to
JOSHUA GENAO, the defendant, from which I have learned that GENAO
has numerous arrests and convictions for narcotics-related
charges, including, in part, the following:

          a.      On or about February 1, 2012, GENAO was convicted
in New York County Supreme Court of criminal sale of a controlled
substance in the third degree, in violation of New York Penal Law
§ 220.39, a felony.

          b.      On or about April 18, 2003, GENAO was convicted
in New York County Supreme Court of attempted criminal sale of a
controlled substance in the third degree, in violation of New York
Penal Law § 220.16, and criminal sale of a controlled substance in
the fifth degree, in violation of New York Penal Law § 220.31,
both felonies.




                                   4
       Case 1:20-mj-08519-UA Document 1 Filed 08/13/20 Page 5 of 5



     WHEREFORE, I respectfully request that JOSHUA GENAO, the
defendant, be imprisoned or bailed, as the case may be.



                           __________________________________
                           ASIM SHEIKH
                           Detective
                           New York City Police Department


Sworn to me through the transmission of this
Complaint by reliable electronic means, pursuant to
Federal Rule of Criminal Procedure 4.1, this
13th day of August, 2020



___________________________________
THE HONORABLE ONA T. WANG
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   5
